Citation Nr: 0425268	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  93-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to an initial, compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to an increased (compensable) rating for 
right tympanic membrane perforation with tinnitus.

3.  Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from July 1960 to April 
1965.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a November 1990 decision that 
denied an increased disability rating for right ear hearing 
loss and for right tympanic membrane perforation, and denied 
service connection for dizziness and for left ear hearing 
loss.  The veteran filed a notice of disagreement (NOD) in 
January 1991, and the RO issued a statement of the case (SOC) 
in April 1991.  The veteran filed a substantive appeal in 
December 1991.  The veteran cancelled his hearing scheduled 
before a Veterans Law Judge in August 1993.

In October 1995, the Board remanded these matters to the RO 
for additional development.  Subsequently, in a June 1997 
rating decision, the RO granted service connection and 
assigned an initial zero percent (noncompensable) rating for 
left ear hearing loss, effective December 1983; in doing so, 
the RO recharacterized the service-connected disability as 
bilateral hearing loss.  Because the veteran has disagreed 
with the initial rating assigned following the grant of 
service connection for his bilateral hearing loss, the Board 
has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In February 1998, the RO issued a supplemental SOC (SSOC), 
reflecting the denial of the claims for compensable 
evaluations for bilateral hearing loss and for right tympanic 
membrane perforation with tinnitus, and for service 
connection for dizziness.
 
Pursuant to a Board remand in June 1999, the RO undertook 
further development, to include arranging for the veteran to 
undergo VA examination.  The RO issued SSOCs-in December 
1999, January 2003, and March 2004-reflecting the RO's 
continued denial of each of the above claims, and returned 
these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Audiometric testing during audiological evaluation 
conducted in October 1990 reveals Level II hearing acuity in 
the right ear and Level I hearing acuity in the left ear.

3.  Audiometric testing during audiological evaluation 
conducted in March 1993 and October 1999 reveals Level II 
hearing acuity in each ear. 

4.  The veteran's right tympanic membrane perforation has 
been corrected surgically, but the veteran experiences brief 
tinnitus of mild to moderate intensity on a more or less 
recurrent basis.  .

5.  There is no competent evidence or opinion establishing 
that the veteran has, or ever has had, a disability 
manifested by chronic dizziness. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met at any time since the 
effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) 
and 4.86 (2003).  

2.  Prior to June 10, 1999, the criteria for a compensable 
disability rating for right tympanic membrane perforation 
with tinnitus were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.87a, Diagnostic 
Codes 6211 and 6260 (prior to June 10, 1999).
 
3.  Affording the veteran the benefit of the doubt, since 
June 10, 1999, the criteria for a separate, 10 percent rating 
for recurrent tinnitus have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.87, 
Diagnostic Codes 6211 and 6260 (in effect as of June 10, 
1999).

4.  The criteria for service connection for dizziness are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A , 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

Through the April 1991 SOC-and the February 1998, December 
1999, January 2003, and March 2004 SSOCs-as well as the June 
1999 and May 2002 letters, the veteran and his representative 
have been notified of the laws and regulations governing the 
claims, the evidence that has been considered in connection 
with this appeal, and the bases for the denial of the claims.  
The RO notified the veteran of the applicable criteria for 
compensable ratings and for service connection, and of the 
need for evidence of current medical treatment.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's May 2002 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The RO also informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  In that letter, the RO requested that 
the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  The RO's letter also 
invited the veteran to send in all evidence to support his 
claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of:  (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the matters now before the Board, 
the documents meeting the VCAA's notice requirements were 
provided after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.  
When the RO initially adjudicated the claims in November 
1990, the VCAA was not then in effect.  Following enactment 
of the VCAA, the RO issued to the veteran the May 2002 
letter, notifying him of the VCAA duties to notify and 
assist, setting forth the criteria for service connection, 
and solicitating information and evidence from the veteran.  
The letter was provided to the veteran well before the 
January 2003 and March 2004 SSOCs, and the RO afforded the 
veteran well over a one-year period for response to such a 
notice letter.  See 38 U.S.C.A. § 5103(b)(1). 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's private treatment records, and has arranged 
for the veteran to undergo VA examination in connection with 
the issues on appeal.  The veteran also has been given 
opportunities to submit and/or identify evidence to support 
his claims.  Significantly, no outstanding sources of 
pertinent evidence, to include from any treatment providers, 
has been identified, and the veteran has not indicated that 
there is any outstanding pertinent evidence that has not been 
obtained.  Moreover, in June 2004, the veteran's 
representative indicated that he has no further arguments to 
submit.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each of the claims on appeal.

II.  Compensable Disability Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
Fenderson noted an important distinction between an appeal 
involving the veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

A.  Bilateral Hearing Loss

Service connection has been established for bilateral hearing 
loss, effective December 27, 1983.

On audiometric testing in October 1990, pure tone thresholds, 
in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
35
45
45
LEFT
N/A
20
25
25
30

Speech audiometry then revealed speech recognition ability of 
86 percent in the right ear and of 100 percent in the left 
ear

On audiometric testing in March 1993, pure tone thresholds, 
in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
40
60
70
LEFT
N/A
15
20
15
25

Speech audiometry then revealed speech recognition ability of 
84 percent in the right ear and of 88 percent in the left 
ear.  

A June 1996 VA examination report summarized audiologic test 
results as follows:  Mild to severe mixed hearing loss of the 
right ear, and borderline normal hearing, sloping to a mild 
to moderate sensorineural hearing loss from 3000 through 8000 
hertz, of the left ear.

The veteran underwent a VA examination in October 1999.  On 
audiometric testing, pure tone thresholds, in decibels, were 
reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
40
65
75
LEFT
N/A
25
25
35
30

A history of two surgeries in the right ear and one surgery 
in the left ear to repair perforations was noted, and speech 
audiometry then revealed speech recognition ability of 
88 percent in the right ear and of 84 percent in the left ear

Records show that the veteran was fitted, evaluated, and 
issued new hearing aids in May 2002.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations. Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2003).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

During the course of this appeal, VA revised the criteria for 
evaluation of hearing impairment, effective on June 10, 1999.  
See  64 Fed. Reg. 25202 (May 11, 1999).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, VA has a duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the new provisions, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

In this case, the RO has considered the veteran's claim for a 
higher disability rating under both the former and revised 
schedular criteria (see December 1999 SSOC); as such, there 
is no due process bar to the Board doing likewise.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  If an 
increase is warranted on the basis of the revised the 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  

The pertinent regulations were not intended to make any 
substantive changes, but to add certain provisions that were 
already the practice of VA.  See 64 Fed. Reg. 25202 (1999) 
(codified at 38 C.F.R. § 4.85).  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not changed.

However, he revised criteria added a special provision for 
evaluating exceptional patterns of hearing impairment, deemed 
to exist:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher 
Roman numeral. Each ear will be evaluated separately.

38 C.F.R. § 4.86 (2003).

In this case, the record does not reveal puretone thresholds 
meeting the definition of exceptional hearing impairment 
under 38 C.F.R. § 4.86.  Hence, , the veteran would not 
benefit from application of this provision.  

Applying the unchanged method for evaluating hearing loss to 
the results of the October 1990 audiometric evaluation, the 
veteran has Level II hearing acuity in the right ear, and 
Level I hearing acuity in the left ear, based on application 
of the reported findings to Tables VI and VII.  These 
findings warrant a zero percent (noncompensable) evaluation 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Moreover, the March 1993 and October 1999 audiometric results 
show that the veteran has Level II hearing acuity in each 
ear, again based on application of the reported findings to 
Tables VI and VII.  These findings also warrant a zero 
percent (noncompensable) evaluation under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  However, even when Table VIa (in lieu 
of Table VI) and the revised provisions of 38 C.F.R. § 4.86 
are considered for each ear, the results still warrant the 
assignment of a noncompensable evaluation.  See 38 C.F.R. § 
4.86, Table VIa (2003).

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that the 
initial zero percent (noncompensable) rating assigned 
following the grant of service connection for bilateral 
hearing loss was proper, and that the criteria for a higher 
evaluation have not been met at any time since the December 
1983 effective date of the grant of service connection for 
that condition.  Hence, there is no basis for a staged 
rating, pursuant to Fenderson, and the veteran's claim for a 
higher evaluation must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Right Tympanic Membrane Perforation with Tinnitus

Service medical records at the time of the veteran's 
separation examination in February 1965 show a perforation of 
the right tympanic membrane.

A June 1986 decision of the Board granted service connection 
for right tympanic membrane perforation.  The RO assigned an 
initial zero percent (noncompensable) rating, effective on 
December 27, 1983.  

Private medical records received from Patrick T. Choong, 
D.O., reflect that the veteran underwent a right 
tympanoplasty in 1991, and again in 1993.

Private medical records received from Ravinder N. Agarwal, 
M.D., in January 1992, reflect that the veteran has had 
intermittent discharge from the right ear for the last 20 
years and recurrent otitis media, secondary to the 
perforation.

A report of the October 1999 VA nose, sinus, larynx, and 
pharynx examination reflects that the veteran's perforated 
tympanic membrane on the right has been surgically corrected.

A report of the October 1999 VA audiologic examination 
reflects that the veteran reported periodic, brief tinnitus 
of mild to moderate intensity occurring in each ear.  The 
examiner noted that the veteran's tinnitus was more likely 
than not the result of acoustic trauma from the traumatic 
perforation, and could be exacerbated by surgery as well.

As noted above, VA revised the criteria for evaluation of 
diseases of the ear, effective on June 10, 1999.  See 64 Fed. 
Reg. 25202 (May 11, 1999).  The Board notes that, under both 
the former and revised versions, Diagnostic Code 6211 
provides a maximum zero percent (noncompensable) rating for 
perforation of the tympanic membrane.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6211 (prior to and as of June 10, 1999).  In 
any event, the evidence in this case shows that the veteran's 
right tympanic membrane perforation has been surgically 
corrected.  Hence, there is no basis for assignment of more 
than the current zero percent rating under Diagnostic Code 
6211.  

Here, however, the veteran asserts recurrent tinnitus, 
associated with the right tympanic membrane perforation, and 
the RO has granted service connection for a combined 
condition-right tympanic membrane perforation with tinnitus.  
A single, noncompensable, rating has been assigned under 
Diagnostic Code 6211 (without apparent regard for any 
impairment resulting from the associated tinnitus).  

Pursuant to the former criteria of 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (in effect when the veteran filed his 
claim and prior to June 10, 1999), persistent tinnitus as a 
symptom of a head injury, concussion or acoustic trauma 
warranted a 10 percent rating.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (prior to June 10, 1999).  As the 
veteran's tinnitus, in this case, was clearly not a symptom 
of any of the above, and, in any event, was not shown to be 
persistent-e.g., the October 1999 VA physician noted that 
the veteran experienced periodic, brief tinnitus-there is no 
basis for assignment of a separate, compensable rating for 
tinnitus prior to June 10, 1999.  

However, under the revised criteria of Diagnostic Code 6260, 
recurrent tinnitus warrants a 10 percent evaluation.  A 
separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100, 6200, 6204 or other 
Diagnostic Code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, including Note (effective June 10, 
1999).  Clearly, the veteran's tinnitus does not support the 
noncompensable evaluation the RO assigned for the combined 
condition under Diagnostic Code 6211.  Moreover, as the 
veteran has reported, during the course of this appeal, brief 
tinnitus of mild to moderate intensity, which he essentially 
describes as recurrent, the Board finds that, affording the 
veteran the benefit of the doubt, the criteria for a 
separate, 10 percent rating for recurrent tinnitus-to be 
combined with the noncompensable rating for right tympanic 
membrane perforation-is warranted as of June 10, 1999, the 
effective date of the applicable regulatory change.   
 



III.  Service Connection for Dizziness

Service medical records show neither complaints nor 
manifestations of dizziness.

During a VA ears, nose, and throat examination in July 1986, 
the veteran gave a history of gradual hearing loss for a 
period of years with occasional tinnitus, but no true 
vertigo.

During a VA hearing aid evaluation in August 1990, the 
veteran complained of dizzy spells.

During a VA examination in June 1996, the veteran reported 
that his dizzy spells were worse prior to the tympanoplasty 
performed in 1993.

The veteran underwent a VA examination in October 1999.  The 
veteran reported that his dizziness began approximately four 
years after leaving military service, and that the dizzy 
spells would last up to 20 seconds.  The veteran reported 
that the dizziness was initiated by turning his head or 
moving quickly, and that it was a lightheaded woozy, feeling.  
He denied any rotary turning sensation, and there was no 
associated nausea or vomiting; nor was there associated 
change in tinnitus or aural fullness or hearing loss.  The 
veteran did complain of possibly some blurry vision at the 
same time.  The veteran reported that the problem has 
resolved.  The examiner noted that the veteran emphasized the 
fact that his dizziness occurred or began when the veteran 
still had a perforated right eardrum.

On examination, the veteran's right ear was without 
perforation; there was evidence of some scarring throughout.  
It was the examiner's opinion that the veteran's description 
of his dizzy spells was more consistent with benign 
paroxysmal positional vertigo, and that it was not uncommon 
for this condition spontaneously to resolve.  The examiner 
noted that the veteran has been without symptoms of vertigo 
for the past two to three years.  The examiner did not see 
any relevance between the veteran's tympanic membrane 
perforation, which he had on the right side, which correlated 
to the onset of the veteran's first couple of attacks of 
vertigo many years ago.  The examiner also noted that the 
veteran's complaints of vertigo have resolved.

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  A grant of 
service connection requires findings as to the existence of a 
current disability and a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).  

Considering the evidence of record in light of the above-
cited criteria, the Board finds that the record presents no 
basis for a grant of service connection for dizziness, in the 
absence of competent evidence that the veteran has, or ever 
had had a chronic disability manifested by dizziness.  

As noted above, service medical records reflect no 
complaints, findings, or diagnosis of dizziness, or of a 
disability manifested by chronic dizziness.  Moreover, while 
the veteran continues to pursue his claim for service 
connection for dizziness, post-service medical records that 
have been associated with the veteran's claims file indicate 
that the veteran's complaints of dizziness have resolved.  
Under these circumstances, there is no predicate for a grant 
of service connection for the benefit sought.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
evidence of a current disability associated with the 
veteran's complaints of dizziness (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board emphasizes that, in this case, it is 
the absence of evidence of current disability that results in 
denial of the veteran's claim.

The Board has considered the veteran's assertions.  While he 
is competent to assert the existence of certain symptoms, as 
a layperson without the appropriate training and expertise, 
the veteran simply is not competent to provide a probative 
opinion on a medical matter, such as whether actual 
disability upon which to predicate a grant of service 
connection exists.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Under these circumstances, the claim for service connection 
for dizziness must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as competent evidence simply 
does not establish the existence of a disability associated 
with the claimed dizziness, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  




ORDER

An initial, compensable disability evaluation for bilateral 
hearing loss is denied.

Prior to June 10, 1999, a compensable rating for right 
tympanic membrane perforation with tinnitus is denied.

As of June 10, 1999, a separate, 10 percent rating for 
tinnitus is granted, subject to the pertinent legal authority 
governing the payment of monetary benefits.

Service connection for dizziness is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



